DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending under this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "means for generating" and "means for editing" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means for" coupled with functional language "generating/editing" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 38 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"means for generating" is interpreted as to "the editing handle manager 216 is generally configured to generate and provide a set of editing handles" (See Specification: Fig. 2, and [0019], "Upon obtaining a three-dimensional model, the editing handle manager 216 is generally configured to generate and provide a set of editing handles. An editing handle refers to a handle or tool presented via a graphical user interface that allows a user to edit or manipulate an object, or a portion thereof (e.g., a set of features). For instance, by selecting and dragging an editing handle positioned in accordance with a feature (e.g., curve) of a three- dimensional model, a user can initiate manipulations or edits to a three-dimensional object").
"means for editing" is interpreted as to "the edit manager 218 is generally configured to edit three- dimensional models, or portions thereof" (See Specification: Fig. 2, and [0038], "Returning to FIG. 2, the edit manager 218 is generally configured to edit three- dimensional models, or portions thereof. In embodiments, the edit manager 218 includes edit detector 230, related feature editor 232, non-related feature editor 234, and mesh optimizer 236").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,957,117. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/208,627 (Instant Application)
U.S. Patent No. 10,957,117
21. A computer-implemented method for editing three-dimensional models, the method comprising: 

identifying salient geometric features associated with a three-dimensional model defining an object; 

determining feature attributes associated with the salient geometric features of the three-dimensional model, wherein the feature attributes comprise properties, relationships, or proximities; 

generating a first feature set including a plurality of salient geometric features related to one another based on the determined feature attributes; and 









causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle, the editing handle displayed in association with one of the plurality of salient geometric features.
1. A computer-implemented method for editing three-dimensional models, the method comprising: 

identifying salient geometric features associated with a three-dimensional model defining an object; 

determining feature attributes associated with the salient geometric features of the three-dimensional model, wherein the feature attributes comprise properties, relationships, and/or proximities; 

generating a first feature set including a plurality of salient geometric features related to one another based on the determined feature attributes and a corresponding attribute type; 

generating a feature set score for the first feature set based on a property corresponding to the plurality of salient geometric features of the first feature set; and based on the feature set score, 


causing a display of an editing handle for the first feature set enabling each of the plurality of salient geometric features within the first feature set to be edited by rotating, translating, and/or scaling the first feature set in a three-dimensional space in accordance with a user manipulation of the editing handle, the editing handle displayed in association with one of the plurality of salient geometric features.
22. The computer-implemented method of claim 21, wherein the salient geometric features comprise curves associated with the three-dimensional model.
2. The computer-implemented method of claim 1, wherein the salient geometric features comprise curves associated with the three-dimensional model.
23. The computer-implemented method of claim 21, wherein the feature attributes comprise geometric primitives.
3. The computer-implemented method of claim 1, wherein the feature attributes further comprise geometric primitives.
24. The computer-implemented method of claim 21, wherein the properties comprise linearity, circularity, planarity, or a combination thereof.
4. The computer-implemented method of claim 1, wherein the properties comprise linearity, circularity, planarity, or a combination thereof.
25. The computer-implemented method of claim 21, wherein the relationships comprise co-planarity, parallelism, symmetry, concentricity, or a combination thereof.
5. The computer-implemented method of claim 1, wherein the relationships comprise co-planarity, parallelism, symmetry, concentricity, or a combination thereof.
26. The computer-implemented method of claim 21, wherein the determined feature attributes are weighted by the corresponding attribute type.
6. The computer-implemented method of claim 1, wherein weights associated with the attribute type corresponding to the determined feature attributes are used to generate the feature set score.
27. The computer-implemented method of claim 21, wherein each of the plurality of salient geometric features within the first feature set are visually emphasized in association with presentation of the object.
7. The computer-implemented method of claim 1, wherein each of the plurality of salient geometric features within the first feature set are visually emphasized in association with presentation of the object.
28. The computer-implemented method of claim 21, wherein manipulation of the editing handle causes rotation, translation, scaling, or a combination thereof to a second set of geometric features within a region of influence of the three-dimensional model.
8. The computer-implemented method of claim 1, wherein manipulation of the editing handle causes rotation, translation, scaling, or a combination thereof to a second set of geometric features within a region of influence of the three-dimensional model.
29. The computer-implemented method of claim 21, wherein the editing handle includes a first portion to enable editing of the three-dimensional model via a translation operation, a second portion to enable editing of the three-dimensional model via a rotation operation, and a third portion to enable editing of the three-dimensional model via a scaling operation.
9. The computer-implemented method of claim 1, wherein the editing handle includes a first portion to enable editing of the three-dimensional model via a translation operation, a second portion to enable editing of the three-dimensional model via a rotation operation, and a third portion to enable editing of the three-dimensional model via a scaling operation.
30. The computer-implemented method of claim 21 further comprising:

generating a second feature set of salient geometric features related to one another based on at least one of the determined feature attributes; and 

causing a display of a second editing handle for the second feature set enabling each of the second plurality of salient geometric features within the second feature set to be edited in accordance with a manipulation of the second editing handle, the second editing handle displayed in association with one of the second plurality of salient geometric features.
10. The computer-implemented method of claim 1 further comprising: 

generating a second feature set of salient geometric features related to one another based on at least one of the determined feature attributes; and 

causing a display of a second editing handle for the second feature set enabling each of the salient geometric features within the second feature set to be edited in accordance with a manipulation of the second editing handle, the second editing handle displayed in association with one of the second plurality of salient geometric features.
31. The computer-implemented method of claim 30, wherein the second editing handle is displayed concurrently with the first editing handle.
11. The computer-implemented method of claim 10, wherein the second editing handle is displayed concurrently with the first editing handle.
32. One or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method for editing three-dimensional models, the method comprising:

receiving a manipulation of an editing handle displayed in association with one of a plurality of related geometric features of a three-dimensional model, the manipulation indicating to perform an edit operation to a three-dimensional model; determining a region of influence of the three-dimensional model, wherein the region of influence comprises a set of geometric features of the plurality of related geometric features, wherein determining the region of influence is based on a type of edit operation indicated by the manipulation of the editing handle displayed in association with one of the plurality of related geometric features;






propagating edits corresponding with the manipulation of the editing handle to the set of geometric features within the region of influence of the three- dimensional model, wherein propagating edits to the set of geometric features preserves an attribute of the set of geometric features that 1s shared with the one of the plurality of related geometric features; and 



updating the three-dimensional model based on the edits to the set of geometric features within the region of influence.
12. One or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method for editing three-dimensional models, the method comprising: 

receiving a manipulation of an editing handle displayed in association with one of a plurality of related geometric features of a three-dimensional model, the manipulation indicating to perform a rotation, a translation, or a scaling operation to a three-dimensional model; editing each of the plurality of related geometric features of the three-dimensional model in accordance with the manipulation of the editing handle; determining a region of influence of the three-dimensional model, wherein the region of influence comprises a second set of geometric features of a portion of the three-dimensional model, wherein determining the region of influence is based on a type of operation indicated by the manipulation of the editing handle displayed in association with one of the plurality of related geometric features; 

propagating edits corresponding with the manipulation of the editing handle to the second set of geometric features within the region of influence of the three-dimensional model, the second set of geometric features being different from the plurality of related geometric features, wherein propagating edits to the second set of geometric features within the region of influence preserves an attribute of the second set of geometric features that is shared with the plurality of related geometric features; and 

updating the three-dimensional model based on the edits to each of the plurality of the related geometric features and the edits to the second set of geometric features within the region of influence.
33. The one or more computer-readable media of claim 32, wherein propagating edits to the set of geometric features comprises rotating, translating, and/or scaling the corresponding features.
13. The one or more non-transitory computer-readable media of claim 12, wherein editing each of the plurality of related geometric features comprises rotating, translating, and/or scaling the corresponding features.
34. The one or more computer-readable media of claim 32 further comprising determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model.
14. The one or more non-transitory computer-readable media of claim 12 further comprising determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model.
35. The one or more computer-readable media of claim 32 further comprising determining the region of influence based on a user selection of a portion of an object defined by the three-dimensional model.
15. The one or more non-transitory computer-readable media of claim 12 further comprising determining the region of influence based on a user selection of at least a portion of an object defined by the three-dimensional model.
36. The one or more computer-readable media of claim 32 further comprising:


automatically determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model; receiving, via a graphical user interface, a user selection to modify the region of influence to effect edits in more or less of the three-dimensional model.
16. The one or more non-transitory computer-readable media of claim 12 further comprising: 

automatically determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model; receiving, via a graphical user interface, a user selection to modify the region of influence to effect edits in more or less of the three-dimensional model.
37. The one or more computer-readable media of claim 32, wherein updating the three-dimensional model comprises propagating edits to a disconnected component that is within a threshold distance to a component being edited.
17. The one or more non-transitory computer-readable media of claim 12, wherein updating the three-dimensional model comprises propagating edits to a disconnected component that is within a threshold distance to a component being edited.
38. A computing system comprising:

means for generating an editing handle for a plurality of related curves associated with a three-dimensional model; and



means for editing the three-dimensional model in accordance with a manipulation to the editing handle, the editing including applying edits to the plurality of related curves associated with the three-dimensional model, wherein editing the three-dimensional model further comprises editing other curves within a region of influence within the three-dimensional model.
18. A computing system comprising: 

means for generating an editing handle for a plurality of related curves associated with a three-dimensional model, the editing handle being different from the plurality of related curves; and 

means for editing the three-dimensional model in accordance with a manipulation to the editing handle, the editing including applying edits at least to the plurality of related curves associated with the three-dimensional model, wherein editing the three-dimensional model further comprises editing other curves positioned within a region of influence within the three-dimensional model.
39. The computing system of claim 38, wherein the region of influence is determined based on properties, relationships, distances, primitives, or a combination thereof, associated with curves of the three-dimensional model.
19. The computing system of claim 18, wherein the region of influence is determined based on properties, relationships, distances, primitives, or a combination thereof, associated with curves of the three-dimensional model.
40. The computing system of claim 38, wherein the region of influence is selected or modified by a user via a graphical user interface.
20. The computing system of claim 18, wherein the region of influence is selected or modified by a user via a graphical user interface.




Claim 21 of the instant application is drawn to a computer-implemented method for editing three-dimensional models, the method comprising: identifying salient geometric features associated with a three-dimensional model defining an object; determining feature attributes associated with the salient geometric features of the three-dimensional model, wherein the feature attributes comprise properties, relationships, or proximities; generating a first feature set including a plurality of salient geometric features related to one another based on the determined feature attributes; and causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle, the editing handle displayed in association with one of the plurality of salient geometric features.
While the exact wordings of claim 1 of the ‘117 patent may not be the same as that of claim 21 of the instant application, but there is no significant difference in scope between the claim 21 of the instant application and the claim 1 of the patent ‘117. Therefore, Claim 21 of the instant application cannot be considered patentably distinct over claim 1 of the ‘117 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani, etc. (US 20130311450 A1) in view of Kontsevich, etc. (US 20070071323 A1), further in view of Vrobel, etc. (US 6781597 B1).
Regarding claim 21, Ramani teaches that a computer-implemented method for editing three-dimensional models, the method (See Ramani: Fig. 1, and [0092], "FIG. 1 is a diagram of a 3D shape search system 100. The system 100 provides a platform for users to search for similar models from large repositories of 3D models. Complicated 3D models are reduced to a simpler representation called a skeleton. Important distinguishing features from the 3D model and the skeleton are extracted and stored as a feature vector in a database. Finally the database is searched and the results are shown as a clustered output. During the process of converting a complicated 3D model to a simpler skeletal form ("skeletonization" from here on), searching the skeletal representation and clustering the output, a lot of intermediate steps occur as shown in FIG. 1") comprising: 
identifying salient geometric features associated with a three-dimensional model defining an object (See Ramani: Fig. 5, and [0185], "FIG. 4 is a diagram 400 of features in MVA 300. In this case diagram 400 holds a list of features and sketches created. Features are predefined objects which hold the data like, list of faces, edges with it. Sketches when extruded convert to features. These are same as predefined features only in this case these hold pointer to the underlying sketch. Diagram 400 consists of the faceted data that is shown to the user. A user can interact with this data and change it"); 
determining feature attributes associated with the salient geometric features of the three-dimensional model, wherein the feature attributes comprise properties, relationships, or proximities (See Ramani: Fig. 16, and [0229], "The process of edge ID storage is similar to the process of storing face IDs shown in FIG. 16. The Face/Edge ID information is used in the simplified wireframe as described in greater detail later in this invention"); 
generating a first feature set including a plurality of salient geometric features related to one another based on the determined feature attributes (See Ramani: Fig. 14, and [0220], "A Face consists of an ordered list of the vertices of the face and a list of Facet objects as shown in the example 3D model 1400 presented in FIG. 14. The Facet list contains the list of triangles generated by triangulating the face of the solid"; and Fig. 47, and [0465], “The first two properties (1 and 2) cited above are used for a high-level graph matching step (see FIG. 47) after which a small subset of the database having similar models is retrieved. These models have overall geometric and topological similarity with the query model. In a follow-up step the retrieved models are further ranked (low-level graph matcher), based on the similarity of the individual geometric properties (3), (4) and (5) as described above. Hence, the high-level matcher filters the search space to find relevant parts. This filter uses graph properties including the highest degree of nodes, number of surface loops, number of straight and curved edges, and the number of holes in the skeleton to filter out graphs that are not close to the query model (or query graph)”); and 
causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle, the editing handle displayed in association with one of the plurality of salient geometric features.
However, Ramani fails to explicitly disclose that causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle, the editing handle displayed in association with one of the plurality of salient geometric features.
However, Kontsevich teaches that causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle (See Kontsevich: Figs. 8-10, and [0059], "Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9"; and [0061], "The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones". Note that when the path 1000 in Fig. 10 is selected, the points along the path are selected, and may be edited individually, and the path selected may be corresponding to "causing a display of an editing handle"), the editing handle displayed in association with one of the plurality of salient geometric features.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ramani to have causing a display of an editing handle for the first feature set enabling the plurality of salient geometric features within the first feature set to be edited in a three-dimensional space in accordance with a user manipulation of the editing handle as taught by Kontsevich in order to snap in the inaccurate drawing into the nearest border in the source image (See Kontsevich: Fig. 9-10, and [0060], "The image recognition module 132 can facilitate automatic geometric feature detection and identification. In this embodiment, the geometric features are stored in pre-computed feature maps. As a user clicks and defines a trace in the source image, such as trace. The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones. This automatic process can accommodate slight inaccuracies in the user's click and trace selection. For example, when a border is traced, an inaccurate trace drawn by a user can be automatically snapped to the nearest border in the source image"). Ramani teaches a method and system that may search a large repositories of 3D models and editing the search features to obtain the desired search results, and Kontsevich teaches a system and method that may perform image search by comparing the user-specified search image points to corresponding image points in the digital image data to produce digital image search results by displaying a handle of the group of related feature in order to edit these points. Therefore, it is obvious to one of ordinary skill in the art to modify Ramani by Kontsevich to displaying the handle of editing features. The motivation to modify Ramani by Kontsevich is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Ramani, modified by Kontsevich, fails to explicitly disclose that the editing handle displayed in association with one of the plurality of salient geometric features.
However, Vrobel teaches that the editing handle displayed in association with one of the plurality of salient geometric features (See Vrobel: Figs. 14A-B, and Col. 17 Lines 43-65, "A sheet metal bend solid shape has handles both at a part level and at a shape level. First described are the handles for the sheet metal bend solid part at the part level, since the behavior of some of the handles at the shape level is similar. FIG. 14A illustrates part level editing handles for parts that include bend shapes. In particular, FIG. 14A shows a bend solid shape 1400 along with two sets of handles 1401A, 1401B. Each set of handles 1401A, 1401B includes a distance editing handle 1402 and an angle editing handle 1403. The two sets of handles 1401A, 1401B are displayed when bend sold shape 1400 is selected at the part editing level and the cursor is placed over bend solid shape 1400. The two distance editing handles 1402 are shown as having a spherical shape; the two angle editing handles 1403 are shown as having a square shape. One of set of handles 1401A is located at a start of the bend where it is attached to flat stock; the other of set of handles 1401B is situated at the other end of the bend. The angle editing handles 1403 can be used visually to edit the angle of the bend by moving the cursor over the desired angle editing handle 1403 until the cursor changes to a hand and double-pointed arc (as shown in FIG. 14B). The user then clicks and drags on angle editing handle 1403 to obtain the approximate angle desired").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ramani to have the editing handle displayed in association with one of the plurality of salient geometric features as taught by Vrobel in order to provide other shape editing modes for a solid shape or solid part in addition to the sizebox editing mode, and allows for a cycling or toggling between the plural shape editing modes by user interaction with shape editing mode icon 250 (See Vrobel: Figs. 4A-B, and Col. 8 Lines 8-39, "The present invention advantageously provides other shape editing modes for a solid shape or solid part in addition to the sizebox editing mode, and allows for a cycling or toggling between the plural shape editing modes by user interaction with shape editing mode icon 250. For example, FIG. 4A shows that a shape profile editing mode can be entered by user interaction with (e.g., mouse clicking on) shape editing mode icon 250. Toggling or cycling from the sizebox editing mode to the shape profile editing mode is reflected by shape editing mode icon 250 changing its image or representation from the letter "S" to the letter "P" (or some other suitable letter or pictorial representation for the shape profile editing mode). FIG. 4 particularly shows solid shape 200 in the shape profile editing mode wherein the profile of solid shape 200 is highlighted (e.g., segments or paths 201-205) and profile handles 261-265 are provided. The profile handles 261-265 are preferably connected to the midpoints of respective segments or paths 201-205 and extend perpendicularly from the respective segments or paths 201-205, with each of the profile handles 261-265 having a knob or bulb at distal ends thereof. The profile handles 261-265 are not automatically displayed upon entering the shape profile editing mode, but rather are displayed in response to cursor roaming proximate the respective positions of the profile handles 261-265. For this reason, the profile handles 261-265 are shown in phantom lines in FIG. 4A to indicate location of the potential displayable profile handles 261-265. The profile handles 261-265 are not displayed on the scene in phantom lines; rather the phantom lines in FIG. 4A are employed in the drawings merely to depict locations where profile handles 261-265 can be displayed"). Ramani teaches a method and system that may search a large repositories of 3D models and editing the search features to obtain the desired search results, and Vrobel teaches a system and method that may perform 3D model editing using the editing handles which are displayed for the user to toggle with different editing modes. Therefore, it is obvious to one of ordinary skill in the art to modify Ramani by Vrobel to use the editing handles to edit the 3D models. The motivation to modify Ramani by Vrobel is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 22, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the salient geometric features comprise curves associated with the three-dimensional model (See Ramani: Fig. 10, and [0207], "Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle").
Regarding claim 23, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the feature attributes comprise geometric primitives (See Ramani: Figs. 44-45, and [0457], "This interface is initiated by the fact that the user may lack suitable examples for the query. The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space (see FIG. 10 a diagram 1000 of a view of 3D shape manipulation). The resulted "skeleton" includes the essential topology and geometry information just like the skeleton file obtained from the skeletonization. Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle. The 3D manipulation annotations include rotation, panning, scale and zooming which are designed for both the individual shape primitive and the global assembly. The interface also allows the user to delete a selected shape, clear current configuration, import a skeleton graph file to visualize it, and submit the constructed skeleton as a query for searching similar shapes)").
Regarding claim 24, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the properties comprise linearity, circularity, planarity, or a combination thereof (See Ramani: Fig. 40, and [0317], "Edge segmentation deals with converting the edges identified between junction vertices to simple geometric entities that can be easily compared. This involves checking whether a set of voxels belong to a straight line or planar curves without torsion").
Regarding claim 25, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the relationships comprise co-planarity, parallelism, symmetry, concentricity, or a combination thereof (See Ramani: Fig. 40, and [0358], "Loop: A simple closed cycle of coplanar edges is defined as a loop").
Regarding claim 26, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the determined feature attributes are weighted by the corresponding attribute type (See Ramani: Fig. 41, and [0317], "Edge segmentation deals with converting the edges identified between junction vertices to simple geometric entities that can be easily compared. This involves checking whether a set of voxels belong to a straight line or planar curves without torsion. If the voxels do not form a planar curve, the curve is projected onto two perpendicular planes and the torsion values are used to segment the curve into planar curves. Each of the voxels in a set is treated as a discreet point in 3-space. A line is initially constructed between two newly found end points of the set of voxels. The distances between such straight lines and the farthest voxels in the set are used to determine new vertices and to form new simpler entities. This in turn causes new nodes and edges to be created in the skeletal graph. This process outputs simple entities that can be easily compared in 2D using curvatures at the low-level graph-matcher. FIG. 41 shows the subsequent steps in detecting new vertices and converting the curve to a set of simple segments (two planar curves C.sub.1 and C.sub.2, and a straight edge E.sub.3). The diagram on the right of FIG. 41 shows the consequent changes in the graph structure due to creation of new entities").
Regarding claim 27, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Kontsevich teaches that the computer-implemented method of claim 21, wherein each of the plurality of salient geometric features within the first feature set are visually emphasized in association with presentation of the object (See Kontsevich: Fig. 9, and [0059], "Referring to FIG. 9, the user could use a mouse to highlight corner A of the object in the image and instruct the computer that this is a corner feature by selecting it from a pre-defined list. Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9").
Regarding claim 28, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein manipulation of the editing handle causes rotation, translation, scaling, or a combination thereof to a second set of geometric features within a region of influence of the three-dimensional model (See Ramani: Fig. 12, and [0218], "Prior to voxelization, the model is normalized with respect to translation and scaling"; and [0242], "Rotationally invariant") to a second set of geometric features within a region of influence of the three-dimensional model (See Kontsevich: Figs. 8-10, and [0059], "Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9"; and [0061], "The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones". Note that when the path 1000 in Fig. 10 is selected, the points along the path are selected, and may be edited individually, and editing each point may be corresponding to "propagating edits"). 
Regarding claim 29, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 21, wherein the editing handle includes a first portion to enable editing of the three-dimensional model via a translation operation, a second portion to enable editing of the three-dimensional model via a rotation operation, and a third portion to enable editing of the three-dimensional model via a scaling operation (See Ramani: Fig. 12, and [0218], "Prior to voxelization, the model is normalized with respect to translation and scaling"; and [0242], "Rotationally invariant").
Regarding claim 30, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Kontsevich and Vrobel teach that the computer-implemented method of claim 21 further comprising:
generating a second feature set of salient geometric features related to one another based on at least one of the determined feature attributes (See Kontsevich: Fig. 6, and [0057], "FIGS. 6 and 7 illustrate processing associated with the selection of a point (key feature).  In this example, a first point associated with a feature 600 is selected, as shown  in FIG. 6. Consider the example of FIG. 7 where the first point is point 1 associated with a sandy beach. The user may then associate this point (e.g., through a pull-down menu) with a color 602 to produce search results 608. As shown in FIG. 6, the next key feature is then selected via feedback loop 610. In this example, point 2 is selected and is associated with a different color 602--blue. This produces a different set of search results 608. The process may then be repeated, for example to characterize an edge 604, such as edge A and edge Bin FIG. 7. Instead of the user specifying the point type, the image recognition module 132 may be configured to automatically designate a point type and/or a geometric feature, as shown with block 606 of FIG. 6"); and 
causing a display of a second editing handle for the second feature set enabling each of the second plurality of salient geometric features within the second feature set to be edited in accordance with a manipulation of the second editing handle (See Kontsevich: Figs. 6-7, and [0057], "In this example, point 2 is selected and is associated with a different color 602--blue. This produces a different set of search results 608. The process may then be repeated, for example to characterize an edge 604, such as edge A and edge Bin FIG. 7"), the second editing handle displayed in association with one of the second plurality of salient geometric features (See Vrobel: Figs. 14A-B, and Col. 17 Lines 43-65, "A sheet metal bend solid shape has handles both at a part level and at a shape level. First described are the handles for the sheet metal bend solid part at the part level, since the behavior of some of the handles at the shape level is similar. FIG. 14A illustrates part level editing handles for parts that include bend shapes. In particular, FIG. 14A shows a bend solid shape 1400 along with two sets of handles 1401A, 1401B. Each set of handles 1401A, 1401B includes a distance editing handle 1402 and an angle editing handle 1403. The two sets of handles 1401A, 1401B are displayed when bend sold shape 1400 is selected at the part editing level and the cursor is placed over bend solid shape 1400. The two distance editing handles 1402 are shown as having a spherical shape; the two angle editing handles 1403 are shown as having a square shape. One of set of handles 1401A is located at a start of the bend where it is attached to flat stock; the other of set of handles 1401B is situated at the other end of the bend. The angle editing handles 1403 can be used visually to edit the angle of the bend by moving the cursor over the desired angle editing handle 1403 until the cursor changes to a hand and double-pointed arc (as shown in FIG. 14B). The user then clicks and drags on angle editing handle 1403 to obtain the approximate angle desired").
Regarding claim 31, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 30 as outlined above. Further, Ramani teaches that the computer-implemented method of claim 30, wherein the second editing handle is displayed concurrently with the first editing handle (See Ramani: Fig. 5, and [0187], "However each face of the feature will have handles for manipulating the size and position of the feature. When a feature is selected, these handles are displayed and user can drag these handles and change the size of the feature interactively").
Regarding claim 32, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani, Kontsevich, and Vrobel teach that one or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method for editing three-dimensional models, the method (See Ramani: Fig. 1, and [0092], "FIG. 1 is a diagram of a 3D shape search system 100. The system 100 provides a platform for users to search for similar models from large repositories of 3D models. Complicated 3D models are reduced to a simpler representation called a skeleton. Important distinguishing features from the 3D model and the skeleton are extracted and stored as a feature vector in a database. Finally the database is searched and the results are shown as a clustered output. During the process of converting a complicated 3D model to a simpler skeletal form ("skeletonization" from here on), searching the skeletal representation and clustering the output, a lot of intermediate steps occur as shown in FIG. 1") comprising:
receiving a manipulation of an editing handle displayed in association with one of a plurality of related geometric features of a three-dimensional model (See Ramani: Fig. 1, and [0188], "Features are predefined 3D shapes which can be directly used for creating solid model. Many times users want to have same shapes again and again in the model. The most common examples can be rectangular solid blocks, cylinders, holes, slots etc. To improve the speed of geometry creation such shapes are kept ready to deploy into the workspace. These shapes have default size when first put in the workspace. However each face of the feature will have
handles for manipulating the size and position of the feature. When a feature is selected, these handles are displayed and user can drag these handles and change the size of the feature interactively. The features are created using ACIS solid modeler which recites on the server and then faceted to form a list of faces. Edges of these faces are extracted and are stored with each feature. All features are represented by just list of edges"), the manipulation indicating to perform an edit operation to a three-dimensional model (See Ramani: Fig. 12, and [0218], "Prior to voxelization, the model is normalized with respect to translation and scaling"; and [0242], "Rotationally invariant"); 
determining a region of influence of the three-dimensional model, wherein the region of influence comprises a set of geometric features of the plurality of related geometric features (See Vrobel: Figs. 11A-D, and Col. 15 Lines 6-19, "As understood from the foregoing, the user may click (left mouse button down) and drag on one of the sizebox handles 221-226 (keeping the left mouse button down) in order to adjust the size of the sizebox 220, and thus influence the size of the solid shape 200. FIG. 11D shows such a situation, and particularly shows the user dragging sizebox handle 221 with cursor C in the direction shown by arrow 230 (e.g., the -Y direction in FIG. 11D). As the drag of sizebox handle 221 occurs, sizebox 220 is extended (elongated) in the -Y direction. However, with the dragging of handle 221 the solid shape 200 still remains in its original position. With every predetermined incremental move of cursor C in the dragging of sizebox handle 221, a hot draw event occurs"), wherein determining the region of influence is based on a type of edit operation indicated by the manipulation of the editing handle displayed in association with one of the plurality of related geometric features (See Ramani: Fig. 1, and [0173], “The dragged predefined shape features can be edited to obtain the approximate shapes. This editing involves changing the dimensions or positions of the features, copying and pasting the features, deleting or suppressing the features etc.”);
propagating edits corresponding with the manipulation of the editing handle to the set of geometric features within the region of influence of the three- dimensional model, wherein propagating edits to the set of geometric features preserves an attribute of the set of geometric features that is shared with the one of the plurality of related geometric features (See Kontsevich: Figs. 8-10, and [0059], "Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9"; and [0061], "The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones". Note that when the path 1000 in Fig. 10 is selected, the points along the path are selected, and may be edited individually, and editing each point may be corresponding to "propagating edits"); and 
updating the three-dimensional model based on the edits to the set of geometric features within the region of influence (See Ramani: Fig. 54, and [0527], "Embodiments of the present invention allow the user to easily browse through different models in the database to find parts similar to his/her requirements. A portion of the visual query interface is dedicated to facilitate this functionality. The interface can be visualized to be working in two different scenarios (see FIG. 54). In the first case the user may only have formed a mental idea of the 3D model and accordingly wants to browse through the parts available in the database and pick the relevant parts. In order to make this search efficient, a hierarchical part cluster map of all the models in the database is provided which is updated dynamically with the addition of new models to the database. Each part cluster in a higher level cluster will point to a number of clusters in the next level and so forth. In the other scenario, the user may input a query model from the sketching interface, and all the parts that are found similar to the query are retrieved. Each of the retrieved models shows a link to the cluster that it belongs, thereby allowing further browsing. The corresponding link can be followed to browse the cluster to which the model belongs").
Regarding claim 33, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 32 as outlined above. Further, Ramani teaches that the one or more computer-readable media of claim 32, wherein propagating edits to the set of geometric features comprises rotating, translating, and/or scaling the corresponding features (See Ramani: Fig. 12, and [0218], "Two voxels are "26-adjacent" if they share a vertex, an edge, or a face (see FIG.
12). Every voxel has 26 such adjacent voxels--eight share a vertex (corner) with the center voxel, twelve share an edge, and six share a face. Face-sharing voxels are defined as "6- adjacent", and edge-sharing and face-sharing voxels are defined as "18-adjacent". Conventional approaches for voxelization use a polygonal model, a parametric curve or an implicit surface as input. Scan filling or recursive subdivision algorithms are used for voxelization. Prior to voxelization, the model is normalized with respect to translation and scaling. The scale factor is stored in the database for future computations").
Regarding claim 34, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 32 as outlined above. Further, Ramani teaches that the one or more computer-readable media of claim 32 further comprising determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model (See Ramani: Figs. 44-45, and [0457], "This interface is initiated by the fact that the user may lack suitable examples for the query. The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space (see FIG. 10 a diagram 1000 of a view of 3D shape manipulation). The resulted "skeleton" includes the essential topology and geometry information just like the skeleton file obtained from the skeletonization. Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle. The 3D manipulation annotations include rotation, panning, scale and zooming which are designed for both the individual shape primitive and the global assembly. The interface also allows the user to delete a selected shape, clear current configuration, import a skeleton graph file to visualize it, and submit the constructed skeleton as a query for searching similar shapes)").
Regarding claim 35, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 32 as outlined above. Further, Ramani teaches that the one or more computer-readable media of claim 32 further comprising determining the region of influence based on a user selection of a portion of an object defined by the three-dimensional model (See Ramani: Fig. 10, and [0207], "Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle").
Regarding claim 36, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 32 as outlined above. Further, Ramani teaches that the one or more computer-readable media of claim 32 further comprising:
automatically determining the region of influence of the three-dimensional model based on properties, relationships, distances, primitives, or a combination thereof, associated with geometric features of the three-dimensional model (See Ramani: Fig. 48, and [0502], "The graph matching step is parallelizable since this process takes the query graph and the graphs from the database and compares each of them individually. For the high-level graph matching step, the automatic clusters may be used to reduce the number of comparisons. Hence, each of the prototype models for each cluster is compared with the query graph. Subsequently, the cluster whose prototype is closest to the query graph is used for further search. The hierarchical cluster can thus be used to reduce the search space. When the search has reached to a reasonable state where the number of models in the next cluster is reasonable (to enable real- time search), the low-level graph matching can be parallelized, thereby optimizing the search time". Note that the closest cluster may be corresponding to the regions of the influence); 
receiving, via a graphical user interface, a user selection to modify the region of influence to effect edits in more or less of the three-dimensional model (See Ramani: Fig. 12, and [0218], "Prior to voxelization, the model is normalized with respect to translation and scaling"; and [0242], "Rotationally invariant"). 
Regarding claim 37, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 32 as outlined above. Further, Ramani teaches that the one or more computer-readable media of claim 32, wherein updating the three-dimensional model comprises propagating edits to a disconnected component that is within a threshold distance to a component being edited (See Ramani: [0566], "Specify Similarity Threshold criteria for final results") to a component being edited (See Ramani: Fig. 41, and [0317], "Edge segmentation deals with converting the edges identified between junction vertices to simple geometric entities that can be easily compared. This involves checking whether a set of voxels belong to a straight line or planar curves without torsion. If the voxels do not form a planar curve, the curve is projected onto two perpendicular planes and the torsion values are used to segment the curve into planar curves. Each of the voxels in a set is treated as a discreet point in 3-space. A line is initially constructed between two newly found end points of the set of voxels. The distances between such straight lines and the farthest voxels in the set are used to determine new vertices and to form new simpler entities. This in turn causes new nodes and edges to be created in the skeletal graph. This process outputs simple entities that can be easily compared in 2D using curvatures at the low- level graph- matcher. FIG. 41 shows the subsequent steps in detecting new vertices and converting the curve to a set of simple segments (two planar curves C.sub.1 and C.sub.2, and a straight edge E.sub.3). The diagram on the right of FIG. 41 shows the consequent changes in the graph structure due to creation of new entities").
Regarding claim 38, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 21 as outlined above. Further, Ramani, Kontsevich, and Vrobel teach that a computing system (See Ramani: Fig. 1, and [0092], "FIG. 1 is a diagram of a 3D shape search system 100. The system 100 provides a platform for users to search for similar models from large repositories of 3D models. Complicated 3D models are reduced to a simpler representation called a skeleton. Important distinguishing features from the 3D model and the skeleton are extracted and stored as a feature vector in a database. Finally the database is searched and the results are shown as a clustered output. During the process of converting a complicated 3D model to a simpler skeletal form ("skeletonization" from here on), searching the skeletal representation and clustering the output, a lot of intermediate steps occur as shown in FIG. 1") comprising:
means for generating an editing handle for a plurality of related curves associated with a three-dimensional model (See Kontsevich: Figs. 8-10, and [0059], "Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9"; and [0061], "The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones". Note that when the path 1000 in Fig. 10 is selected, the points along the path are selected, and may be edited individually, and the path selected may be corresponding to "causing a display of an editing handle"); and
means for editing the three-dimensional model in accordance with a manipulation to the editing handle (See Ramani: Fig. 1, and [0165], "The dragged predefined shape features can be edited to obtain the approximate shapes. This editing involves changing the dimensions or positions of the features, copying and pasting the features, deleting or suppressing the features etc."; and Fig. 5, [0187], "However each face of the feature will have handles for manipulating the size and position of the feature"), the editing including applying edits to the plurality of related curves associated with the three-dimensional model (See Ramani: Fig. 12, and [0218], "Prior to voxelization, the model is normalized with respect to translation and scaling"; and [0242], "Rotationally invariant"), wherein editing the three-dimensional model further comprises editing other curves within a region of influence within the three-dimensional model (See Kontsevich: Figs. 8-10, and [0059], "Alternatively, the user could use a mouse to click and trace corner A or any other geometric feature, such as a particular contour, like contour B of FIG. 9"; and [0061], "The image recognition module 132 checks the presence and strength of geometric features along the trace and detects and selects the most salient ones". Note that when the path 1000 in Fig. 10 is selected, the points along the path are selected, and may be edited individually, and editing each point may be corresponding to "propagating edits").
Regarding claim 39, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 38 as outlined above. Further, Ramani teaches that the computing system of claim 38, wherein the region of influence is determined based on properties, relationships, distances, primitives, or a combination thereof, associated with curves of the three-dimensional model (See Ramani: Figs. 44-45, and [0457], "This interface is initiated by the fact that the user may lack suitable examples for the query. The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space (see FIG. 10 a diagram 1000 of a view of 3D shape manipulation). The resulted "skeleton" includes the essential topology and geometry information just like the skeleton file obtained from the skeletonization. Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle. The 3D manipulation annotations include rotation, panning, scale and zooming which are designed for both the individual shape primitive and the global assembly. The interface also allows the user to delete a selected shape, clear current configuration, import a skeleton graph file to visualize it, and submit the constructed skeleton as a query for searching similar shapes)").
Regarding claim 40, Ramani, Kontsevich, and Vrobel teach all the features with respect to claim 38 as outlined above. Further, Ramani teaches that the computing system of claim 38, wherein the region of influence is selected or modified by a user via a graphical user interface (See Ramani: Fig. 10, and [0207], "Currently the primitive shapes include edge such as straight line and curve, and loop such as circle and rectangle").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612